NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3261-19

CENTRO INSPECTION
AGENCY, INC.,

          Plaintiff-Appellant,

v.

JAMES JAROSCHAK,
JENNIFER JAROSCHAK,
and VERITY SERVICES, LLC,

          Defendants-Respondents,

and

MARLENE KLEIN and
PETER DAUS,

     Defendants.
__________________________

                   Argued June 22, 2021 – Decided July 9, 2021

                   Before Judges Yannotti and Haas.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Monmouth County, Docket No.
                   C-000092-15.
            Jan Alan Brody argued the cause for appellant (Carella,
            Byrne, Cecchi, Olstein, Brody & Agnello, PC,
            attorneys; Jan Alan Brody and Christopher J. Buggy, of
            counsel and on the briefs).

            Scott Montgomery Kelly argued the cause for
            respondents.

PER CURIAM

      Plaintiff Centro Inspection Agency, Inc. appeals from an order entered by

the Law Division on December 20, 2019, which denied its motion for entry of a

final judgment against defendants James Jaroschak (James), Jennifer Jaroschak

(Jennifer), and Verity Services, LLC (Verity).1 Plaintiff also appeals from an

order dated April 20, 2020, which denied its motion for reconsideration. We

affirm.

                                      I.

      We briefly summarize the relevant facts and procedural history. Plaintiff

provides inspections of automobile mechanical systems, and Lawrence Centro

(Lawrence) is the president and sole shareholder of the company. In August

2003, plaintiff hired James, who is Lawrence's nephew. By 2014, James had

become a senior executive with the company.


1
  Marlene Klein and Peter Daus also were named as defendants in the complaint.
However, the orders at issue do not affect them, and they are not participating
in this appeal.
                                                                         A-3261-19
                                      2
      In October 2014, due to what Lawrence claimed was a "fabricated act of

insubordination," plaintiff terminated James's employment. Lawrence alleged

that while James was still an employee of the company, he took its customer list

and certain confidential and proprietary information.       James and his wife

Jennifer thereafter formed Verity and began to compete with plaintiff, allegedly

using the information James had "misappropriated."

      Plaintiff brought suit against defendants seeking, among other relief, a

permanent injunction restraining them from using its trade secrets and

confidential information.      Plaintiff also sought compensatory damages and

attorney's fees. On July 13, 2017, the trial court signed and filed a stipulation

of settlement resolving plaintiff's claims against defendants.

      The settlement provided that defendants shall pay plaintiff $150,000 over

eight years, with interest at a rate of 1.5% per annum, in ninety-six equal

monthly payments of $1659.10. According to the stipulation, the payments were

due by the first day of every month, beginning on August 1, 2017.            The

settlement also stated that:

            2. [Defendants] shall have a [fifteen] day grace period
            to make their monthly payments. If plaintiff fails to
            receive a monthly payment by the [fifteenth] day of any
            month, [defendants] shall be in default.



                                                                           A-3261-19
                                        3
            3. If [defendants] are in default, plaintiff shall be
            entitled to the entry of a judgment in its favor and
            against [defendants], jointly and severally, for the sum
            of $500,000 less the total amount of their prior monthly
            payments that plaintiff has received, upon plaintiff's
            application by motion in this matter on notice to each
            of [defendants] by certified mail, return receipt
            requested, and ordinary mail.

       In November 2019, plaintiff filed a motion alleging defendants were in

default and sought the entry of a judgment against them, as provided by the

agreement. In support of its motion, plaintiff submitted a certification from

Lawrence, who stated that on October 17, 2019, he learned defendants' check

for the monthly payment had been delivered to the post office on that date, which

was two days after the date it was due.

       Lawrence asserted that the check was dated October 14, 2019, and the

printed stamp on the envelope was dated October 15, 2019. He said the United

States Postal Service (USPS) had postmarked the envelope in Trenton that same

day.

       Lawrence stated that it is "common knowledge" that the USPS does not

deliver ordinary mail on the same day it is mailed. He stated it "typically" takes

two days (not counting Sundays) for an envelope mailed in Monmouth Beach

(which is where Verity has its offices) to be delivered to Lincroft (where

plaintiff's office is located). He claimed defendants knew the check would not

                                                                            A-3261-19
                                          4
be delivered on October 15, 2019, and they would be in default under the

agreement.

      Lawrence said that to confirm the "ordinary mail delivery time" from

Monmouth Beach to Lincroft, he had placed envelopes addressed to plaintiff in

the mailbox outside and inside the post office in Monmouth Beach. According

to Lawrence, the USPS postmarked both letters in Trenton on October 28th, and

the USPS delivered both letters to plaintiff's office in Lincroft on October 30th,

two days after they were mailed.

      Lawrence stated that after he learned of defendants' October 2019 default,

he had plaintiff's staff review their prior payments to determine if any other

defaults had occurred. He said he had been told there were at least four other

late-payment defaults in 2019, in January, March, July, and August.

      Lawrence asserted that defendants' failure to make the October 2019

payment by the date required was a default under the settlement agreement. He

stated that pursuant to the agreement, plaintiff was entitled to a judgment of

$500,000, less the payments previously made, which totaled $44,795.70. He

asked the court to enter a judgment for $455,204.30.

      Defendants opposed the motion. James provided a certification in which

he denied that his employment with plaintiff ended due to a fabricated incident


                                                                            A-3261-19
                                        5
of insubordination. He said he had argued with Lawrence during a business trip

to Chicago, and thereafter Lawrence told him he could no longer work for

plaintiff.

       James stated that he then began his own business. He noted that Lawrence

had accused him of competing with plaintiff and stealing its customer list, but

he said he merely called customers with whom he had "a good working

relationship." He noted that he had worked at plaintiff for eleven years and

never signed a non-compete or confidentiality agreement.

       James said he had resolved the litigation with plaintiff by entering into the

settlement agreement and made the monthly payments for two and one-half

years "without any notice or any issues." He noted that Lawrence had claimed

in his certification there were four late payments in 2019, but Lawrence did not

state when plaintiff actually received the payments.

       James added that Lawrence failed to show plaintiff did not receive these

payments on or before the 15th day of the month. He also submitted copies of

documents showing that plaintiff had deposited all payments from January

through November 2019 into its bank account.

       James also stated that Lawrence typically waits until the end of the month

to deposit the payments, and James had offered to have the payments deposited


                                                                              A-3261-19
                                         6
directly into his account. He said Lawrence was a "vindictive man" who was

using his wealth to punish him "for refusing to stay under his control in a

dysfunctional workplace environment."

      Lawrence filed a reply certification. He stated that the October 2019

payment had not been received at plaintiff's office until October 17, 2019, which

was two days after it was due. He said defendants had not denied they made

late payments in January, March, July, and August 2019.

      Lawrence also asserted that plaintiff did not receive defendants' December

2019 payment by December 16, 2019.             He disputed James' statements

concerning the reasons plaintiff terminated his employment. He stated that the

amount of the judgment should be reduced by defendants' November 2019

payment.

      The motion judge heard oral argument and placed an oral decision on the

record. The judge said she was denying the motion because plaintiff's

application was supported by Lawrence's statements regarding the receipt of the

October 2019 payment, but they were not based on his personal knowledge, as

required by Rule 1:6-6.

      The judge also found that, aside from the lack of proper evidentiary

support for the allegations that defendants' October 2019 payment was late, the


                                                                           A-3261-19
                                       7
record showed plaintiff previously had accepted late payments knowing the

provisions of the settlement agreement. The judge found that plaintiff had

waived its right to enforce the default arising from the late payment for October

2019. The judge memorialized her decision in an order dated December 20,

2019.

        Plaintiff thereafter filed a motion for reconsideration and sought an

evidentiary hearing on whether it waived defendants' defaults by accepting and

depositing defendant's payments. In support of that motion, plaintiff submitted

a certification from Lawrence, in which he stated that plaintiff did not intend to

waive defendants' defaults by depositing the October and December 2019

payments.

        In addition, plaintiff submitted certifications from its employees Howard

Centro, Jr., and Trudi Della Fave-Swift. Howard stated that the USPS delivers

mail to plaintiff's office in Lincroft every weekday between 2:00 p.m. and 3:00

p.m. by placing the mail on a table in the foyer of the office.

        Howard said that on October 16, 2019, he picked up the mail from the

table and defendants' payment was not in the mail that day. He stated that on

October 17, 2019, he again picked up the mail from the table and it included




                                                                            A-3261-19
                                        8
defendants' October 2019 payment. Trudi stated that the USPS had delivered

defendants' December 2019 payment to plaintiff's office on December 16, 2019.

      Defendants opposed the motion.       In his certification, James disputed

plaintiff's assertions regarding the untimely payments. He noted that according

to Howard, the October 2019 payment was not delivered until the afternoon of

October 17, 2019.

      James stated that the payment was "posted" to Verity's bank account on

October 18, 2019. According to James, this indicated plaintiff had received the

payment earlier. He also stated that the December 2019 payment was "posted"

to Verity's bank account on December 17, "which means it had to be deposited

on December 16."

      The judge heard oral argument and placed her decision on the record. The

judge stated that plaintiff's application was "a classic case of an attempt at a

second bite of the apple."     The judge noted that plaintiff had submitted

certifications with new factual assertions, which could have been provided with

the initial motion. The judge decided it would be inappropriate to consider the

new factual assertions.

      The judge also found that reconsideration of her findings regarding waiver

was not warranted. The judge stated that by accepting late payments and


                                                                          A-3261-19
                                       9
pursuing default based on what plaintiff said was a late payment for October

2019, plaintiff was attempting "to have its cake and eat it, too, . . ."

      The judge entered an order dated April 20, 2020, denying plaintiff's

motion. This appeal followed.

                                         II.

      On appeal, plaintiff argues that the trial court erred by refusing to enter

judgment against defendants. Plaintiff contends it presented the court with

sufficient evidence to show it did not receive defendants' October 2019 payment

by the date required by the settlement agreement. Plaintiff also contends the

trial court erred by finding it waived its right to seek the final judgment based

on defendants' untimely payment.

      The summary judgment standard applies to a contested motion to enforce

a settlement. Amatuzzo v. Kozmiuk, 305 N.J. Super. 469, 474-75 (App. Div.

1997). The court should grant the motion if the evidence before the court on the

motion shows there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. R. 4:46-2(c). Moreover, "[a]n issue of

fact is genuine only if, considering the burden of persuasion at trial, the evidence

submitted by the parties on the motion, together will all legitimate inferences




                                                                              A-3261-19
                                        10
therefrom favoring the non-moving party, would require submission of the issue

to the trier of fact." Ibid.

      Thus, summary judgment should not be granted unless the evidence on a

factual issue "is so one-sided that one party must prevail as a matter of law."

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). We apply this

same standard on appeal. Shields v. Ramslee Motors, 240 N.J. 479, 487 (2020).

      Here, the settlement agreement provides that if plaintiff does not "receive"

any monthly payment by the fifteenth day of the month, defendants "shall be in

default." The judge found that in its initial motion, plaintiff did not present

competent evidence establishing the date on which plaintiff received the October

2019 payment.

      As stated previously, plaintiffs submitted a certification from Lawrence,

in which he asserted that "it had come to his attention" that the October 2019

payment had been delivered to plaintiff's office on October 19th. Lawrence also

stated that the printed stamp on the envelope was dated October 15th and

postmarked in the Trenton post office that same day.         He claimed it was

"common knowledge" that the USPS does not delivery ordinary mail on the

same day it is mailed.


                                                                            A-3261-19
                                      11
      Lawrence's statements as to the date on which the payment was received

and the USPS's general delivery practices were not based on personal knowledge

and did not set forth facts as to which he was competent to testify. R. 1:6-6.

The record supports the motion judge's finding that in its initial motion, plaintiff

failed to establish that it did not receive defendants' October 2019 payment

within the time required by the agreement.

      The record also supports the judge's finding that plaintiff waived its right

to enforce the settlement agreement based on the alleged untimely October 2019

payment. A waiver "is the voluntary and intentional relinquishment of a known

right." Knorr v. Smeal, 178 N.J. 169, 177 (2003) (citing W. Jersey Title & Guar.

Co. v. Indus. Trust Co., 27 N.J. 144, 152 (1958)).

      "An effective waiver requires a party to have full knowledge of his legal

rights and intent to surrender those rights." Ibid. (citing W. Jersey Title, 27 N.J.

at 153).   "The intent to waive need not be stated expressly, provided the

circumstances clearly show that the party knew of the right and then abandone d

it, either by design or indifference." Ibid. (citing Merchs. Indem. Corp. of N.Y.

v. Eggleston, 68 N.J. Super. 235, 254 (App. Div. 1961), aff'd, 37 N.J. 114

(1962)).




                                                                              A-3261-19
                                        12
      Here, the record shows that plaintiff had full knowledge of its right to

receive defendants' monthly payments no later than the fifteenth day of any

month, and that defendants would be in default in the event any monthly

payments were not received by that date. Assuming, as Lawrence claimed, the

payments for January, March, July, and August 2019 were not delivered to

plaintiff until after the fifteenth day of those months, plaintiff waived his right

to declare defendant in default based on the alleged untimely receipt of the

October 2019 payment.

       Defendants could reasonably assume that because plaintiff had not

declared them in default, either the payments had been received in a timely

manner, or plaintiff was waiving its right to declare defendants in default based

on the late receipt of the October 2019 payment. There is sufficient evidence in

the record to support the judge's determination plaintiff knowingly and

intentionally waived its right to seek a final judgment based on the alleged late

payment for October 2019, and an evidentiary hearing was not required.

      Plaintiff argues, however, that the motion judge erred by finding a waiver

because it received and deposited defendants' alleged late payments in January,

March, July, and August of 2019. In support of this argument, plaintiff cites

Shebar v. Sanyo Business Systems Corp., 111 N.J. 276 (1988). In that case, the


                                                                             A-3261-19
                                       13
defendant employer argued that the plaintiff had waived his claims for wrongful

termination by accepting certain checks his employers had given him. Id. at

290. The plaintiff argued, however, that he did not intend to waive his claims

by accepting the checks. Id. at 291. He asserted that the employers never told

him he would be waiving his rights if he accepted the checks. Ibid.

      The Court noted that there was nothing in the record showing that the

plaintiff's employers had a reasonable expectation that the plaintiff would be

unequivocally and decisively waiving a legal right if he accepted the checks. Id.

at 291-92. The Court held there was a genuine issue of material fact as to

whether the plaintiff intended to waive his claims for wrongful termination. Id.

at 292.

      Here, plaintiff's reliance on Shebar is misplaced.     The record shows

plaintiff knew it had a right under the settlement agreement to receive

defendants' monthly payments by the fifteenth date of the month in which the

payments were due. Plaintiff claims defendants did not make the payments for

January, March, July, and August of 2019 by the date required; however,

plaintiff accepted and deposited the payments and did not declare defendants in

default. We are convinced the evidence was sufficient to support the judge's




                                                                           A-3261-19
                                      14
finding that plaintiff waived the right to declare defendants in default for the late

arrival of the October 2019 payment.

      We note that the judge never found that plaintiff waived its right to declare

defendants in default for late payments other than the alleged late payment for

October 2019. Here, plaintiff made a motion for entry of judgment based on the

alleged untimely payment for October 2019, and the judge denied that motion.

The judge never held plaintiff had waived its right to enforce the settl ement

agreement with regard to payments due after October 2019.

      Accordingly, we conclude trial court did not err by denying plaintiff's

motion for entry of judgment. Plaintiff failed to present competent evidence

showing that defendants did not make the October 2019 payment in the time

required by the agreement. Moreover, the evidence showed that plaintiff had

accepted the allegedly late payments for January, March, July, and August of

2019, thereby waiving its right to declare a default regarding the alleged late

payment for October 2019.

                                        III.

      Plaintiff further argues that the motion judge erred by denying its motion

for reconsideration. Plaintiff contends the judge erred by refusing to consider

the new evidence it had presented in support of its motion for judgment.


                                                                              A-3261-19
                                        15
Plaintiff claims the new evidence showed plaintiff had not received the October

and December 2019 payments by the fifteenth day of those months.

      A motion for reconsideration is committed to the sound discretion of the

trial court, which should "be exercised in the interest of justice." Cummings v.

Bahr, 295 N.J. Super. 374, 384 (App. Div. 1996) (quoting D'Atria v. D'Atria,

242 N.J. Super. 392, 401 (Ch. Div. 1990)).

             Reconsideration should be utilized only for those cases
             which fall into that narrow corridor in which either 1)
             the [c]ourt has expressed its decision based upon a
             palpably incorrect or irrational basis, or 2) it is obvious
             that the [c]ourt either did not consider, or failed to
             appreciate the significance of probative, competent
             evidence.

             [Ibid.]

      In the exercise of its sound discretion, the court may consider "new or

additional evidence" that a litigant could not have provided on the first

application. Ibid. However, "motion practice must come to an end at some

point," and a motion for reconsideration should not be considered a means to

take "repetitive bites at the apple . . . " Ibid.

      In its initial motion, plaintiff failed to establish with competent evidence

that it had not received defendants' October 2019 payment by the date required

by the settlement agreement. In its reconsideration motion, plaintiff presented


                                                                            A-3261-19
                                          16
new evidence to show that it had not received the payment by the prescribed

date. Furthermore, plaintiff alleged that it did not receive defendants' December

2019 payment by the required date; however, the alleged late payment for

December 2019 was not an issue in the first application.

      We are convinced the motion judge did not mistakenly exercise her

discretion by refusing to reconsider her earlier decision. As the judge aptly

noted, defendant was seeking the proverbial second bite at the apple by

presenting new evidence regarding the October 2019 payment that it could have

presented with regard to the initial motion. Furthermore, plaintiff also was

seeking judgment based on the December 2019 payment, which had not been

the subject of the first motion. In addition, the judge properly found that her

earlier decision had not been made on a palpably incorrect or irrational basis.

      We have considered plaintiff's other contentions and conclude they lack

sufficient merit to warrant discussion in this opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-3261-19
                                      17